DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
The claims recite:
A method of repairing a solar station, comprising: 
receiving first data from the solar station, the first data being time-stamped and location-stamped, and the first data being telemetry data; 
receiving second data from the solar station, the second data being time- stamped and location-stamped, and the second data being drone images, weather data or satellite data; 
aligning the first data and the second data using the time-stamps and the location-stamps; 
comparing the aligned first and second data to identify an equipment condition; and 
repairing the identified equipment condition.
The bolded limitations of the claims recite a process of comparison of known information to perform an operation. The aligning and comparison processes may readily be performed in the human mind as a mental process of evaluation. The repairing process may be performed by a human based on the evaluation. The data that is analyzed is considered non-functional descriptive material. Additionally, the claimed process is a fundamental economic principal of mitigating a risk of device failure.
This judicial exception is not integrated into a practical application because there are no identified additional elements. The non-functional descriptive material of the data sources is merely a general link to particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no identified additional elements.
Dependent claims 2 – 20 provide further information related to the data source or repetitive alignment and comparison processes. There are no further additional elements claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shue et al. (US 2021/0126582).

Regarding claim 1, Shue teaches:
A method of repairing a solar station, comprising: 
receiving first data from the solar station, the first data being time-stamped and location-stamped, and the first data being telemetry data ([0087] amount of power generated by the inspected string); 
receiving second data from the solar station, the second data being time- stamped and location-stamped, and the second data being drone images, weather data or satellite data ([0087] drone images); 
aligning the first data and the second data using the time-stamps and the location-stamps ([0087] inspected string and power from inspected string require an alignment or matching process); 
comparing the aligned first and second data to identify an equipment condition ([0087]); and 
repairing the identified equipment condition ([0078], [0087]).
Regarding claim 2, Shue teaches:
The method according to claim 1, wherein the telemetry data comprises performance data of the solar station ([0087]).
Regarding claim 3, Shue teaches:
The method according to claim 2, wherein the performance data comprises a power output of the solar station ([0087]).
Regarding claim 4, Shue teaches:
The method according to claim 1, wherein the frequency of the first data is less than a minute, and the frequency of the second data is more than a minute ([0048], [0103]).
Regarding claim 5, Shue teaches:
The method according to claim 1, wherein comparing the aligned first and second data comprises machine learning to identify the equipment condition ([0088]).
Regarding claim 6, Shue teaches:
The method according to claim 1, wherein the second data is the drone images ([0087]).
Regarding claim 7, Shue teaches:
The method according to claim 6, further comprising receiving third data from the solar station, the third data being time-stamped and location-stamped, and the third data being the weather data, wherein the first, second and third data are aligned using the time-stamps and the location-stamps and compared to identify the equipment condition ([0119]).
Regarding claim 8, Shue teaches:
The method according to claim 7, wherein comparing the aligned first, second and third data comprises machine learning to identify the equipment condition ([0119] – [0120]).
Regarding claim 9, Shue teaches:
The method according to claim 8, wherein the telemetry data comprises performance data of the solar station ([0087]).
Regarding claim 10, Shue teaches:
The method according to claim 9, wherein the performance data comprises a power output of the solar station ([0087]).
Regarding claim 11, Shue teaches:
The method according to claim 7, further comprising receiving fourth data from the solar station, the fourth data being time-stamped and location-stamped, and the fourth data being the satellite data, wherein the first, second, third and fourth data are aligned using the time-stamps and the location-stamps and compared to identify the equipment condition ([0045] GNSS devices).
Regarding claim 12, Shue teaches:
The method according to claim 11, wherein comparing the aligned first, second, third and fourth data comprises machine learning to identify the equipment condition ([0088]).
Regarding claim 13, Shue teaches:
The method according to claim 6, further comprising receiving third data from the solar station, the third data being time-stamped and location-stamped, and the third data being the satellite data, wherein the first, second and third data are aligned using the time-stamps and the location-stamps and compared to identify the equipment condition ([0045] GNSS devices).
Regarding claim 14, Shue teaches:
The method according to claim 13, wherein comparing the aligned first, second and third data comprises machine learning to identify the equipment condition ([0088]).
Regarding claim 15, Shue teaches:
The method according to claim 1, wherein the second data is the weather data ([0119]).
Regarding claim 16, Shue teaches:
The method according to claim 15, further comprising receiving third data from the solar station, the third data being time-stamped and location-stamped, and the third data being the satellite data, wherein the first, second and third data are aligned using the time-stamps and the location-stamps and compared to identify the equipment condition ([0087] – [0088]).
Regarding claim 17, Shue teaches:
The method according to claim 16, wherein comparing the aligned first, second and third data comprises machine learning to identify the equipment condition ([0088]).
Regarding claim 18, Shue teaches:
The method according to claim 1, wherein the second data is the satellite data ([0045] GNSS devices).
Regarding claim 19, Shue teaches:
The method according to claim 1, wherein the second data is the weather data or the satellite data, and further comprising sending a drone to collect drone images of the equipment based on the identified equipment condition, the drone images being used to further identify the equipment condition ([0119]).
Regarding claim 20, Shue teaches:
The method according to claim 19, wherein the drone images are time- stamped and location-stamped and are aligned with the first and second data and compared with the aligned first and second data to further identify the equipment condition ([0087]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0340458
US 11,156,573
US 11,334,077

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624